STONEBURNER, Judge
(concurring specially).
Because the record indicates that appellant has access to funds from which he could be making some contribution toward his support obligation, I concur with the majority in affirming the finding of civil *198contempt. But I would hold that a district court abuses its discretion by requiring, as a purge-of-contempt condition, that a person who is not legally authorized to work in the United States apply for a certain number of jobs every week.
A condition of purge should be tailored, given the circumstances of an individual case, to secure compliance with the order to be enforced. The fact that appellant cannot be criminally prosecuted for applying for jobs, or even for working in the United States, does not make the requirement a proper contempt-purge condition in this case. Requiring appellant to apply for jobs, at worst, implies that the district court expects employers to violate federal law by hiring an illegal immigrant so that he can fulfill a child-support obligation. At the very least, the requirement wastes an employer’s time in processing an application that cannot legally lead to employment. The Minnesota judiciary should not create such an implication and should not waste the time of employers in a futile exercise. For these reasons, I would hold that a district court abuses its discretion by requiring, as a contempt-purge condition, that a person who cannot legally work in the United States document that the person is applying for work that cannot be legally offered.